DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited “first passive element”, “second passive element” and “third passive element” as recited in claims 6 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
According to Fig. 5 and claims 6 & 12, the first passive element, the second passive element and the third passive element each corresponds to either a capacitor and/or an inductor; however, the first impedance, the second impedance and the third impedance only showing the combined impedance of a combination of passive elements.  The detail of how the passive elements are connected in the drawing must be shown for the first passive element, the second passive element and the third passive element.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because it fails to provide adequate description on how to obtain or determine formula as recited in claim 7.  
Appropriate correction is required.
Claim Objections
Claims 6-7 and 12-13 are objected to because the recited limitations fail to clearly define relationship between capacitor/inductor and first/second/third impedance in the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 13, the recited formula renders the claims indefinite because the formula is deduced based on impedances recited in claims 6 and 12; however, the disclosure fails to explain or describe how the variables of the impedances are obtained or determined.  It is unclear how the formula is determined since the bases of the formula (i.e. the impedances) are not fully disclosed and/or explained. 
In addition, it is unclear how the values of the first impedance, the second impedance and the third impedance as recited in claims 6 and 12 are determined since it is unclear how the first passive element, the second passive element and the third passive element are connected.  For example, it is unclear why the first impedance is jX11-jX12, but not jX11+jX12.
Furthermore, even the first impedance, the second impedance and the third impedance are clearly defined, it is still unclear how formula recited in claim 7 are obtained.  No description in the disclosure explains how the formula is obtained (either by showing all the steps for obtaining the formula, or details of how capacitor and/or inductor corresponds to each of the impedances are connected in Fig. 5 and the impedance values of each of the capacitors and/or inductors).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0273429 A1) in view of Jobard et al. (US 2009/0066272 A1).
Regarding claims 1-2 and 10, Li discloses a method and a motor driving system (e.g. Fig. 2), comprising: an alternating current (AC) motor (e.g. Fig. 2: 10); an inverter unit (e.g. Fig. 2: 102) configured to apply a voltage to the AC motor; a controller ([0023]: inherently disclosed for controlling on/off state of switching elements of the inverter) configured to control an output voltage of the inverter unit; and a power network circuit (e.g. Figs. 3A-4B: 106, 108) disposed between the inverter unit and the AC motor, wherein the power network circuit is configured with passive element and is configured as a T-type impedance model (e.g. Fig. 3A: configuration of the capacitors and inductors).  
Li fails to disclose, but Jobard teaches the power network circuit further includes a mechanical or electric switch (e.g. Fig. 1: 20), the mechanical or electric switch is turned off in a first mode in which the AC motor is operating at a speed less than a predetermined speed and the mechanical switch or the electric switch is turned on in a second mode in which the AC motor is operating at a speed equal to or greater than the predetermined speed (e.g. [0053, 0076]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Li with the teachings of Jobard to include mechanical switch for connecting and disconnecting passive elements connected between an inverter and a motor so as to act as a safety braking for the motor.
Regarding claim 3, Li discloses the power network circuit is configured with at least one of: a capacitor connected in series to the AC motor; a capacitor connected in series to the AC motor and an inductor connected in parallel thereto; an inductor connected in parallel to the AC motor and a capacitor connected in series thereto; a capacitor and an inductor in series to the AC motor and an inductor connected in parallel thereto; a capacitor and an inductor in series to the AC motor and a capacitor connected in parallel thereto; an inductor connected in series to the AC motor and an inductor and a capacitor connected in parallel thereto; and a capacitor connected in series to the AC motor and an inductor and a capacitor connected in parallel thereto (e.g. Figs. 3A & 4A).  
Regarding claims 6 and 12, Li discloses the power network circuit is configured with at least one of a capacitor and an inductor, wherein the T-type impedance model includes: a first impedance and a second impedance connected in series to the AC motor; and a third impedance extending from a node between the first impedance and the second impedance and connected in parallel to the first impedance and the second impedance, wherein the first impedance, the second impedance and the third impedance are expressed as follows. first impedance: jX11 - jX12 second impedance: jX22-jX12 third impedance: jX12 (e.g. Figs. 3A & 4A: first impedance, second impedance and third impedance correspond to the inductance, capacitance and/or resistance of the inductors, capacitors and/or resistors).
Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0273429 A1) in view of Jobard et al. (US 2009/0066272 A1) as applied to claims 3 and 10 above, and further in view of Chandorkar (US 6,166,928).
Regarding claims 5 and 11, Li discloses the power network circuit is configured with a capacitor connected in series to the AC motor (e.g. Figs. 3A & 4A).
Li fails to disclose, but Chandorkar teaches a value of the capacitor is determined based on an inductance of the AC motor, a magnetic flux density of a permanent magnet of the AC motor and a maximum voltage of the inverter unit (e.g. Fig. 1 & col 4 lines 16-30: since capacitance of a filter, inductance of the motor, flux and voltage of the system are related in a well-known equation, it would have been obvious to one skilled in the art to rearrange the well-known equation to obtain a suitable value for the capacitor).
  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Li with the teachings of Chandorkar to determine capacitance of a filter between inverter and a motor based on motor parameters so as to correctly select a suitable capacitor for a particular motor system.
Allowable Subject Matter
Claims 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments

Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to rejection of claims 7 and 13 under 35 U.S.C. 112 that paragraphs [00108] to [00127] of the specification provide adequate description on how to calculate the variable so the impedance; however, it is still unclear how the formula recited in claims 7 and 13 are obtained.  Paragraphs [00108] to [00127] does not provide adequate description for determining the formula besides “if the input impedance (zin = v1/il) …is calculated, Formula 5 below may be obtained” in paragraph [00124].  It is unclear to one skilled in the art how the formula is obtained without knowing what the “v1” and “il” are, and without knowing how they are related to the impedances of the recited first/second/third passive elements.
In response to applicant’s argument with respect to amended claims 1 and 10, Jobard in Fig. 1 & [0054-0062] discloses the switch 20 disconnected inverter from the motor and connect the braking assembly 24 with the motor in high speed; thus, Jobard discloses the first mode when the switch is connected to the inverter and disconnected from the braking assembly 24 in low speed (i.e. the switch is turned off to disconnect the braking assembly from the motor) and the second mode when the switch is connected to the braking assembly in high speed (i.e. the switch is turned on to connect the braking assembly with the motor).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/Primary Examiner, Art Unit 2846